429 F.3d 1153
XIAODONG LI, Petitioner,v.ALBERTO R. GONZALES, Attorney General of the United States, Respondent.
No. 03-60670.
United States Court of Appeals, Fifth Circuit.
November 1, 2005.

Garrett M. White (argued), Houston, TX, David Andrew Cortman, Alliance Defense Fund, Lawrenceville, GA, for Li.
Gregory G. Katsas (argued), Civ. Div., Thomas Ward Hussey, Dir., Keith Ian Bernstein, OIL, Emily Anne Radford, Asst. Dir., Civ. Div., Imm. Lit., U.S. Dept. of Justice, Washington, DC, Hipolito Acosta, U.S. INS, Houston, TX, Caryl G. Thompson, U.S. INS, Dist. Directors Office, Attn: Joe A. Aguilar, New Orleans, LA, for Respondent.
Herbert Todd Nesom, Nesom's Law Office, Oakdale, LA. for Amicus Curiae Hebrew Imm. Aid Society.
Annigje Johanna Buwalda, Jubilee Campaign USA, Fairfax, VA, for Amicus Curiae Jubilee Campaign USA and China Aid Ass'n.
Michael J. Churgin, University of Texas School of Law, Austin, TX, for Amicus Curiae Imm. and Asylum Law Scholars and Clinicians.
Jeffrey J. Keyes, Briggs & Morgan, Minneapolis, MN, for Amici Curiae Amnesty Intern. USA, Minn. Advocates of Human Rights, Human Rights First, Asian Am. Justice Ctr. and Episcopal Migration Ministries.
Petition for Review of an Order from the Bureau of Immigration Appeals.
Before GARWOOD, BENAVIDES and STEWART, Circuit Judges.
PER CURIAM:


1
Xiaodong Li initially petitioned this court for review of a final order of the Board of Immigration Appeals (BIA) reversing the Immigration Judge's decision granting Li withholding of removal pursuant to 8 U.S.C. § 1253(h) of the Immigration and Nationality Act. This court affirmed the decision of the BIA and Li timely filed a petition for rehearing, which has not been ruled on; however, the Department of Homeland Security (DHS) petitioned the BIA to reopen the removal proceedings against Li based on new evidence and to permit the DHS to withdraw its appeal. On October 6, 2005, the BIA granted the DHS's motion, vacated its decision, and reinstated the Immigration Judges's February 28, 2000 decision granting Li withholding of removal. Li subsequently filed a motion to vacate the panel's decision.


2
Accordingly, Li's motion to vacate is GRANTED, the previous opinion of this panel published at 420 F.3d 500 (5th Cir.2005) is VACATED and Li's petition for review and his petition for rehearing are DISMISSED as moot. See Discipio v. Ashcroft, 417 F.3d 448, 450 (5th Cir.2005).